    Case 2:21-cr-00178-MHT-JTA Document 21 Filed 05/04/21 Page 1 of 3


  IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

     MIDDLE DISTRICT OF ALABAMA, NORTHERN DIVISION


UNITED STATES OF AMERICA          )
                                  )         CRIMINAL ACTION NO.
     v.                           )            2:21cr178-MHT
                                  )                 (WO)
MARQUIS CORDEION WHITE            )

                                 ORDER

    This cause is before the court on defendant Marquis

Cordeion White’s unopposed motion to continue.                   For the

reasons   set   forth    below,       the   court   finds     that      jury

selection and trial, now set for June 7, 2021, should be

continued pursuant to 18 U.S.C. § 3161.

    While the granting of a continuance is left to the

sound discretion of the trial judge, see United States v.

Stitzer, 785 F.2d 1506, 1516 (11th Cir. 1986), the court

is limited by the requirements of the Speedy Trial Act,

18 U.S.C. § 3161.       The Act provides in part:

    "In any case in which a plea of not guilty is
    entered, the trial of a defendant charged in an
    information or indictment with the commission
    of an offense shall commence within seventy
    days from the filing date (and making public)
    of the information or indictment, or from the
    date the defendant has appeared before a
    judicial officer of the court in which such
    charge is pending, whichever date last occurs."
      Case 2:21-cr-00178-MHT-JTA Document 21 Filed 05/04/21 Page 2 of 3


§ 3161(c)(1).        The Act excludes from the 70-day period

any   continuance      based     on    "findings       that      the    ends    of

justice served by taking such action outweigh the best

interest of the public and the defendant in a speedy

trial."          § 3161(h)(7)(A).              In      granting         such     a

continuance, the court may consider, among other factors,

whether the failure to grant the continuance                           “would be

likely to ... result in a miscarriage of justice,” §

3161(h)(7)(B)(i),         or     “would       deny         counsel      for    the

defendant ... the reasonable time necessary for effective

preparation,      taking    into      account       the     exercise     of    due

diligence,” § 3161(h)(7)(B)(iv).

      The court concludes that, in this case, the ends of

justice served by granting a continuance outweigh the

interest    of   the    public     and      White     in    a   speedy    trial.

Defense counsel is just beginning his investigation and

needs additional time to interview witnesses and obtain

documentary      evidence.        He       informed    the      court    that    a

continuance is necessary for him to prepare adequately


                                       2
    Case 2:21-cr-00178-MHT-JTA Document 21 Filed 05/04/21 Page 3 of 3


and effectively for trial.             In addition, the government

does not oppose the requested trial continuance.                        The

court finds that a continuance of the trial is necessary

in order to ensure that the parties are fully prepared

and able to present their cases effectively.

                                  ***

    Accordingly, it is ORDERED as follows:

    (1)    Defendant     Marquis       Cordeion    White’s     unopposed

motion to continue trial (Doc. 18) is granted.

    (2) The jury selection and trial, now set for June 7,

2021, are reset for August 16, 2021, at 10:00 a.m., in

Courtroom 2FMJ of the Frank M. Johnson Jr. United States

Courthouse    Complex,      One     Church     Street,       Montgomery,

Alabama.

    The United States Magistrate Judge shall conduct a

pretrial conference prior to the August trial term.

    DONE, this the 4th day of May, 2021.

                                   /s/ Myron H. Thompson
                                UNITED STATES DISTRICT JUDGE



                                   3
